Citation Nr: 0432000	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-15 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to December 28, 1998.  

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from December 28, 1998 through November 1, 2001.

3.  Entitlement to service connection for swelling of the 
chest wall.

4.  Whether new and material evidence had not been received 
to reopen the claim of service connection for a skin 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for PTSD.  In a May 1999 decision, the RO granted an 
increased rating of 50 percent for PTSD effective January 6, 
1998.  In a May 2000 determination, an increased rating of 70 
percent was granted effective December 21, 1998.  In a June 
2002 rating decision, a total rating was granted effective 
November 2, 2001.  The veteran appealed the increased rating 
issue.  

In a June 2003 rating decision, the RO denied service 
connection, in pertinent part, for swelling of the chest 
wall, and determined that new and material evidence had not 
been received to reopen the claim of service connection for a 
skin disorder.  The veteran appealed these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In his VA Form 9 received in January 1998, the veteran 
requested a Travel Board hearing.  This VA Form 9 was in 
regard to the issue of an increased rating for PTSD.  
Thereafter, he was afforded a local hearing at the RO, but 
was not afforded a Travel Board hearing.  Although the 
veteran was eventually granted a total rating, this did not 
satisfy his appeal in full as the effective date for the 
total rating was not for the entire appeal period.  

In February 2004, a VA Form 9 was received which was sent in 
conjunction with the claims of service connection for 
swelling of the chest wall and for a skin disorder, on a new 
and material basis.  In that VA Form 9, the veteran requested 
a Central Office hearing in Washington, D.C.  

This claim is being remanded for a Travel Board hearing as 
initially requested.  If the veteran desires a Central Office 
hearing thereafter on any appellate issue not discussed at 
the Travel Board hearing, he should so request.  

In addition, the Board notes that the veteran has not been 
sent a letter with regard to the directives of the Veterans 
Claims Assistance Act (VCAA) as to the increased rating issue 
and the issue of service connection for swelling of the chest 
wall.  Accordingly, the agency of original jurisdiction (AOJ) 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the increased 
rating issues.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated, in part, the Board's regulatory development 
authority).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
positions as to the issues on appeal, he must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The RO should schedule the veteran 
for a Travel Board Hearing in connection 
with this appeal.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



